COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                          §
    IN RE:                                                                     No. 08-19-00045-CR
                                                          §
    EDUARDO SANCHEZ,                                                    AN ORIGINAL PROCEEDING
                                                          §
    RELATOR.                                                                     IN MANDAMUS
                                                          §

                                       MEMORANDUM OPINION

         Relator, Eduardo Sanchez, has filed a mandamus petition against the Honorable Selena

Solis, Judge of the 243rd District Court of El Paso County, Texas, asking that we order Respondent

to rule on a motion requesting appointment of counsel pursuant to Article 64.01(c).1                            See

TEX.CODE CRIM.PROC.ANN. art. 64.01(c). The petition for writ of mandamus is denied.

         To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). To be entitled to

a writ of mandamus compelling a trial court to consider and rule on a properly filed motion, Relator

must establish that the trial court: (1) had a legal duty to rule on the motion; (2) was asked to rule

on the motion; and (3) failed or refused to rule on the motion within a reasonable time. In re

Molina, 94 S.W.3d 885, 886 (Tex.App.—San Antonio 2003, orig. proceeding); see In re Layton,



1
 Judge Solis’s term as the judge of the 243rd District Court began on January 1, 2019. The mandamus petition alleges
that Relator filed the motion for appointment of counsel in July 2018.
257 S.W.3d 794, 795 (Tex.App.—Amarillo 2008, orig. proceeding). There is no evidence in the

mandamus record to establish the date on which Relator filed the motion requesting appointment

of counsel. Consequently, Relator has not presented sufficient evidence to establish he is entitled

to mandamus relief. The petition for writ of mandamus is denied.



January 31, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-